DETAILED ACTION
	This is in response to the RCE filed on July 14th 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/22 has been entered.

Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive.  Applicant asserts that Zhong and Johnson fail to teach or suggest the amended feature of “corresponding to a recognized individual and/or a recognized object” and “the cooperative operations of the first set of one or more sensors and the second set of one or more sensors” (pg. 11-12).  Applicant notes the amendments are directed to features discussed in the interview and that nothing in Zhong or Johnson discloses these features (pg. 12-13).  Examiner disagrees.  The interview summary dated 7/6/22 states the amendment discussed was “along the lines of claim 3 but limiting the recognized pattern to just recognition of an individual” (emphasis added).  The current amendment recites “recognized individual and/or a recognized object” (emphasis added).  Applicant is surely aware that one of the primary purposes of Zhong is to avoid collisions between tower cranes, and thus it is very concerned with and expressly discloses the idea of a recognized object (the object being another crane).  As such, the broad amendment of individual “and/or” object is easily read on by the combination of Zhong and Johnson.  To advance prosecution, applicant is advised that examiner maintains the position that Zhong does not teach recognizing individuals.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. “A Practical Application Combining Wireless Sensor Networks and Internet of Things; Safety Management System for Tower Crane Groups” Sensors (Basel) 2014 in view of Johnson et al. US 2019/0013101 A1.

Regarding claim 1, Zhong discloses a system comprising: one or more processing devices (safety management system – abstract); and
memory communicatively coupled with and readable by the one or more processing devices (system is computer based and has memory, instructions and processor – see Figs. 1 and 7) and having stored therein machine-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising:
processing first sensor-based data received from a first set of one or more sensors, consequent to the first set of one or more sensors detecting phenomena on or around the raised structure, the first sensor-based data corresponding to the detected phenomena (multiple sensors detect phenomena around a tower – Section I, Fig. 1); and
adaptively developing, a particularized specification of one or more recognized patterns mapped to a first location based at least in part on processing the first sensor-based data, the particularized specification of the one or more recognized patterns comprising one or more recognized patterns of sensor input from the first set of one or more sensors corresponding to a recognized individual and/or a recognized object (sensors report data to create historical picture of tower and its working area – Sections 1, 2 and Fig. 4, this is a particularized specification of a pattern mapped to a first location based on the sensor data, data is not a “snapshot” but is received over time; furthermore recognized object includes other towers around the crane, system specifically provides for “anti-collision” algorithm and includes an overlapping working area – see abstract, Sections 2 and 2.3);
processing second sensor-based data that is based at least in part on the first set of one or more sensors, consequent to the first set of one or more sensors detecting additional phenomena corresponding to an individual and/or an object on or around the raised structure, the second sensor-based data corresponding to the detected additional phenomena (sensors provide data in real-time – see Sections 1 and 2, thus they provide additional “second” sensor data consequent to detecting additional phenomena around the raised structure and objects “on or around” the raised structure, i.e. other tower cranes);
detecting a mismatch of the second sensor-based data with respect to the particularized specification of the one or more recognized patterns mapped to the first location (new sensor data indicates pattern may result in collision – Section 2.3 and Figs. 8-9); and
consequent to the detection of the mismatch, selectively causing activation adjustments in cooperative operations (adjust operation of tower equipment in response to collision alarm – Sections 2.3, 3; the cranes work together to avoid collision, that is “cooperative”) and collecting subsequent sensor-based data to detect the individual and/or the object based at least in part on the activation adjustments and the cooperative operations of the first set of one or more sensors and the second set of one or more sensors (the system continues to receive sensor data in real-time afterwards – Section 3).

Zhong does not explicitly disclose causing activation adjustments in operation of one or both of the first set of one or more sensors and a second set of one or more sensors but this is taught by Johnson as a smart monitoring system that increases sensor transmission in response to pattern match or a detected event (paragraph 54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhong to incorporate the sensor adjustment taught by Johnson for the purpose of improving monitoring equipment.  It is well known in the art that sensors need power and use communication resources, thus it is a known design tradeoff of how frequently information should be reported as this will come with increased power and bandwidth usage.  Johnson specifically suggests starting sensors with a lower rate for battery conservation and then adjusting sensor transmission when an event is detected in order to improve detection capability (see paragraph 54).

Regarding claim 2, Zhong discloses where the one or more activation adjustments comprise modifying one or more operational settings (Section 3).
Zhong does not explicitly disclose modifying operational settings of one or both of the first set of one or more sensors and the second set of one or more sensors.  However, this is taught by Johnson as explained above, the motivation to combine is the same.

Regarding claim 3, Zhong discloses where the particularized specification of the one or more recognized patterns mapped to the first location corresponds to a recognition of one or more of an individual, an object, or an aspect of the raised structure or of a premises on which the raised structure is located (the sensor data provides information about the structure – Section 1, and thus the particularized specification / pattern corresponds to aspects of the raised structure).

Regarding claim 4, Zhong discloses accessing a set of one or more identification rules specified by the particularized specification of the one or more recognized patterns (system has user permissions related to the stored data, these correspond to “identification rules” under the broadest reasonable interpretation – see Section 3.2), the set of identification rules comprising criteria for identifying … individuals, where the particularized specification of the one or more recognized patterns mapped to the first location corresponds to a recognition of at least one individual and is mapped to an identifier of the at least one individual (user permission include username or user id which is an identifier of an individual – Section 3.2); and
where detecting the mismatch is based at least in part on analyzing the second sensor-based data using the identification rules to determine that the second sensor based data corresponds (analyze sensor data – Section 2.3 and Figs. 8-9).

Zhong does not explicitly disclose sensing individuals or sensor data corresponds to an insufficient identification of an individual but it is now conventional in the art to use sensors to identify persons and it is well-understood that sensor-based identification may indicate a degree of confidence corresponding to the identification (insufficient identification).  See cited art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhong to use facial recognition to identify individuals.  This is merely the combination of a well-known technique according to its established function in order to yield a predictable result.

Regarding claim 5, Zhong discloses storing the particularized specification of the one or more recognized patterns mapped to the first location and mapped to an identifier of the at least one individual (store historical data / patterns – Section 1, system maintains user/client access level – Sections 1 and 3.2).

Regarding claim 6, Zhong discloses receiving subsequent sensor-based data from one or both of the first set of one or more sensors and the second set of one or more sensors consequent to the one or more activation adjustments (continue to receive real-time sensor data after adjustment – Sections 1 and 4); and
transmitting a communication to an endpoint device and/or an account associated with a user to facilitate authenticated access to the first sensor based data, the second sensor-based data, and/or the subsequent sensor based data consequent to authentication of the endpoint device and/or the account (authenticate users via login – sections 3.1 and 3.2; send sensor data to remote endpoint device – Section 1, Fig. 1).

Regarding claim 7, Zhong discloses processing one or more user selections corresponding to one or more user selected options, the one or more user selections response to the communication (users log in and make selections based on permission levels – Section 3.2); and
authenticating the individual based at least in part on the one or more user selections (perform login authentication – Sections 3.1 and 3.2).

	Regarding claim 8, Zhong discloses the processing the second sensor-based data comprises determining a particular location of the additional phenomena (the coordinate location of the tower is known – see Section 2.3; and so the location of the phenomena is determined based on sensor tower location – Section 1), and the one or more activation adjustments are a function of the particular location (adjustments are made to specific tower, so they are a function of the particular location – Section 3.1).

	Regarding claim 9, Zhong discloses determining movement in the first location based at least in part on the second sensor-based data (sensors determine movement – Section 1); and
	where the one or more activation adjustments are a function of the movement (Section 3.1).

	Regarding claim 10, Zhong discloses the one or more activation adjustments are based at least in part on anticipating additional movement in a second location subsequent to the movement corresponding to the first location (system receives real-time movement of another tower in a second location and causes “early warning” – Section 2.3; an early warning is an “alarm in advance” – see Section 2.3, which is an anticipation, additional measures are taken in response; thus activation adjustments are based on “anticipating” movement as required by the claim).

	Regarding claim 11, it is a non-transitory machine readable medium that corresponds to the system of claim 1; therefore it is rejected for the same reasons.  Just as Zhong discloses a “system”, it also teaches an “adaptive control device” (see Section 1 and Fig. 1, the “device” adapts to the sensor data to control aspects of the raised structure).

	Regarding claims 12-15, they correspond to claims 2-5 so they are also rejected for the same reasons.

	Regarding claims 16-20, they are method claims that correspond to the system of claims 1-5 respectively; therefore they are rejected for the same reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gonzalez-Banos et al. US 2016/0188757 A1 discloses a multi-modal sensing strategy (abstract) that includes using sensors to monitor a living being (i.e. recognized individual) and matching users’ patterns (paragraph 145).
Wedig et al. US 2018/0293864 A1 discloses a building monitoring system (a building is a raised structure) with sensors to collect data related to conditions on or around the building (abstract), the sensor data is used to build / learn patterns (paragraph 106).
Kodam et al. US 2020/0213146 A1 teaches that facial recognition using cameras/sensors is a conventional technique for performing user tracking (paragraph 4).
Hammer et al. US 2013/0238145 A1 discloses a sensor system that changes its mode of operation in response to detecting an event / threshold (paragraph 51).
Kling et al. US 2020/0089885 A1 discloses that sensor data is used to train a model which allows patterns to be recognized (abstract, paragraph 38).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975